Citation Nr: 0731360	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral lower 
extremity motor neuropathy and deep vein thrombophlebitis, 
claimed as residuals of cold weather exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision 
which, in pertinent part, continued a 30 percent rating for 
service-connected PTSD and denied service connection for cold 
weather injuries, to include bilateral lower extremity motor 
neuropathy and deep vein thrombophlebitis.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in October 
2006.  A copy of the transcript of that hearing is of record.

During the October 2006 hearing the veteran's representative 
introduced evidence on the issue of initial evaluation of a 
service-connected left eye injury.  Historically, the issue 
of service connection for residuals of a left eye injury was 
appealed to the Board under a different docket number, and a 
March 2005 Board decision granted service connection.  An 
implementing RO rating decision in April 2005 assigned a 
noncompensable (0 percent) rating, and the veteran filed a 
timely Notice of Disagreement (NOD) with the assigned initial 
rating in August 2005.  The RO issued a Statement of the Case 
(SOC) in October 2005, but the veteran did not file a timely 
substantive appeal thereafter.  In the absence of a timely 
perfected appeal, the issue of initial evaluation of the 
service-connected left eye injury is not before the Board.  
See 38 C.F.R. § 20.200 (2007).  To the extent the veteran's 
statements may raise a new claim, the matter is referred to 
the RO for appropriate action.

The Board also notes that in October 2006, subsequent to his 
hearing, the veteran submitted additional evidence in support 
of his appeal.  The evidence received as to the issues on 
appeal is either duplicative or cumulative of evidence 
previously considered.  Therefore, the Board finds agency of 
original jurisdiction consideration is not required prior to 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran's PTSD is shown to be productive of a 
disability picture that most closely approximates moderate-
to-considerable occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The persuasive medical evidence demonstrates the 
veteran's bilateral lower extremity motor neuropathy and deep 
vein thrombophlebitis were not incurred in or aggravated by 
cold weather exposure or any other incident of military 
service and that he does not have any current disability 
related to frostbite.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130 including Diagnostic Code 9411 (2007).  

2.  The criteria for service connection for bilateral lower 
extremity motor neuropathy and deep vein thrombophlebitis, 
claimed as residuals of cold weather exposure, are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

The RO sent the veteran a pre-decision letter in January 2004 
informing him that to establish entitlement to an increased 
rating for a service-connected disability, the evidence must 
show that the disability had become worse.  The letter also 
informed the veteran that to establish entitlement to service 
connection, the evidence must show three things: an injury or 
disease that began during military service or became worse 
during military service, a current disability, and a 
relationship between the current disability and the injury or 
disease in service.  

The veteran had ample time to respond prior to the April 2004 
rating decision on appeal.  The Board therefore finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim on appeal, and that 
he has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the RO's pre-decision VCAA notice 
letter of January 2004, along with follow-ups letter in 
February 2005 and November 2005 during the pendancy of the 
appeal, together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, and would make reasonable efforts to get relevant 
records held by any non-Federal agency as identified by the 
appellant.  The letter also stated that the veteran could 
obtain and submit evidence on his own behalf, including 
statements from other persons having knowledge of the 
appellant's symptoms.  The November 2005 letter advised the 
veteran, "If there is any other information or evidence that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents completely meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Board finds that any lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  As indicated above, the veteran has 
been notified of what is needed to substantiate his claims, 
and has been afforded numerous opportunities to present 
information and/or evidence in support of his claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the issue on appeal.  After the 
RO's letter in November 2005 (which substantially completed 
VA's notice requirements in this case), the veteran had ample 
opportunity to submit information and/or evidence before 
issuance of the SOC in March 2006.  The veteran has not 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the January 
2004 letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  A 
March 2006 letter advised the veteran of the fourth and fifth 
Dingess elements (degree of disability and effective date 
pertaining to the disability), so there is no possibility of 
prejudice under Dingess as regards the claim for service 
connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
This was accomplished in the SOC of March 2006, which 
suffices for Dingess.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in this case.  The RO has obtained the 
veteran's service medical records and apparently all 
pertinent VA treatment records; the veteran has not 
identified any VA or non-VA medical providers as having 
pertinent records for VA to obtain in support of the claim.  
He has been afforded several VA medical examinations in 
support of the claim, and the reports of those examinations 
are of record.  He has also had a hearing before the Board, 
at which time he offered personal testimony in support of his 
claim.  He has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that 
needs to be obtained for an adequate determination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision of the claims on appeal.  



II.  Analysis

A.  Evaluation of the Service-Connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  Under the 
General Rating Formula that became effective on November 7, 
1996, psychiatric disorders other than eating disorders, to 
include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran had a VA psychiatric examination in March 2004 in 
which he reported that his nerves had become worse since his 
last VA examination in May 2003.  He specifically reported 
current health concerns related to hypertension, borderline 
cholesterol, diabetes, prostate cancer (in remission), right 
leg pain, right eye problems, irregular heartbeat, and recent 
blood clot.  The veteran reported taking an antidepressant 
and a sleep aid; he stated that he had not recently attended 
regular PTSD group therapy due to an illness.  He stated that 
he had not worked since 1992 because of prostate cancer, that 
he was currently dating a woman, that he attended church 
regularly, and that he had 3-4 close friends.

On examination the veteran was alert, oriented and attentive.  
His mood was dysphoric and his affect was constricted; his 
speech was regular in rate and rhythm.  There was no evidence 
of psychomotor agitation or retardation.  The veteran's eye 
contact was good, and he was pleasant and cooperative with 
the examiner.  His thought process was circumstantial, and 
his though content was devoid of auditory or visual 
hallucination or delusional content.  There was no indication 
of homicidal or suicidal ideation.  The veteran's memory was 
intact for immediate, recent and remote events, but his 
concentration was insufficient to spell words backward.  The 
examiner assigned a Global Assessment of Functioning (GAF) of 
55.

The examiner stated the veteran was exhibiting moderate 
symptoms of PTSD with reported symptoms of "nerves" and 
"shakes," nightmares once per month, avoidance of crowds 
and war movies, occasional sleep disruption, and exaggerated 
startle response.  The examiner described the veteran as 
"moderately impaired" in social and industrial capacity.

VA outpatient treatment notes from June 2004 to January 2006 
are consistent with the observations of the March 2004 VA 
examiner.  However, the veteran's wife died in September 
2004, which caused increased depression related to 
bereavement.

A January 2006 MHC treatment note by a psychiatrist records 
that the veteran was troubled by continued bereavement and by 
declining health.  The psychiatrist diagnosed chronic PTSD, 
but also diagnosed major depression (single episode and non-
psychotic) and mood disorder (as due to medical problems and 
difficulty with blood sugar control) and assigned a current 
GAF of 40.

The veteran's most recent VA psychiatric examination was 
performed in February 2006, by a psychologist who noted 
current problems associated with depression and grief.  The 
veteran reported that he has a fairly good relationship with 
his children and grandchildren, continues to date and to 
attend church, and that he does his own shopping and pays his 
own bills.

On examination the veteran was alert, oriented and attentive; 
his mood was dysphoric and his affect was constricted.   His 
speech was regular in rate and rhythm, but there was mild 
psychomotor retardation.  The veteran made good eye contact 
and was pleasant and cooperative throughout the examination.  
His thought process was logical and coherent.  Thought 
content was devoid of auditory or visual hallucinations or 
delusions, although the veteran reported nightmares.  Memory 
was intact for immediate, recent and remote events; the 
veteran's concentration was insufficient to spell words 
backward.  The examiner diagnosed PTSD and major depressive 
disorder, with some depression due to medical problems but 
also related to PTSD.

The examiner stated that the veteran had reported moderate-
to-considerable symptoms associated with PTSD and depression.  
Specifically, the veteran described emotional detachment from 
others, depressed mood with low energy, and problems with 
concentration, irritability and memory.  He also reported 
intrusive memories about combat once or twice per week and 
nightmares about combat once every few months.  The veteran 
stated that he avoided stimuli such as talking about his war 
experiences or watching war movies, and stated that he could 
only sleep 3-4 hours per night without medication.  He 
described exaggerated startle response, decreased appetite, 
and increased feeling of hopelessness.  The veteran stated 
that he could feed and toilet himself, but sometimes skipped 
bathing due to depression.  

The examiner stated that the veteran's condition constituted 
moderate impairment of social adaptability and interactions, 
and moderate-to-considerable impairment in industrial 
capacity.  Overall, the examiner classified the veteran's 
level of disability in the moderate-to-considerable range, 
and assigned a GAF of 54.

Finally, the examiner stated that the veteran's PTSD and 
depressive disorder are interrelated, and that it is 
accordingly impossible to state clinically whether the PTSD 
or the depressive disorder accounts for the majority of the 
veteran's psychiatric disability.  
 
It is significant to note that the Board is precluded from 
differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Comparing the PTSD symptoms as documented in the veteran's 
claims file to the criteria of the General Rating Formula, 
the Board finds that the veteran's symptoms more closely 
approximate the criteria for a 50 percent rating, but no 
higher.  The evidence of record, including medical 
examinations and outpatient treatment records, consistently 
shows symptoms of depressed mood, chronic sleep impairment, 
and mild memory loss, although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal.  These symptoms are included within the 
criteria for a 30 percent rating.  The most recent evidence 
also shows that he has experienced disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationship which are symptoms 
within the criteria for a 50 percent rating.  

The Board finds there is no probative evidence of an 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Nor evidence of a total 
occupational impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  GAF 
scores and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

In this case, the Board finds the veteran's GAF scores are 
indicative of a decline in functioning over time, from GAF of 
78 in July 2001 (VA examination), 63 in May 2003 (VA 
examination), 55 in March 2004 (VA examination), 40 in 
January 2006 (MHC clinical examination), and 54 in February 
2006 (VA examination).  A GAF score in the range from 51 to 
60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
February 2006 VA examiner provided a GAF score of 54 and also 
noted the veteran had a moderate impairment of social 
adaptability and a moderate to considerable impairment in 
industrial capacity.  Although there is some evidence of a 
more severe functional impairment in January 2006, the Board 
finds that overall the veteran's symptoms are more consistent 
with a 50 percent rating, but no higher.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented and the veteran is shown to have stopped 
working because of non-service-connected disabilities as a 
result of prostate cancer.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence is against the claim for any higher rating. 

B.  Entitlement to Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The veteran's service personnel record (SPR) shows that he 
served in Korea from May 1952 to May 1953, debarking and 
embarking via Inchon.  It is accordingly established that he 
spent the winter of 1052-1953 in Korea as a member of the 
10th Engineer Battalion (Combat), which supported the 3rd 
Infantry Division.  

The veteran's service medical record (SMR) shows that he was 
treated for a common cold in February 1952, developing into 
pneumonia.  Report of medical examination in June 1953 
immediately prior to discharge from service shows "normal" 
clinical evaluation of all physical systems, including upper 
and lower extremities, vascular system, skin and neurology.  
There is no record of treatment in service for frostbite, 
hypothermia, or other cold-related injury.

In the case of a veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Accordingly, if 
the veteran engaged in combat in Korea, VA may presume the 
reported cold injury in service even though it is not shown 
in SMR.

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(Oct. 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).   
Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A VA outpatient treatment note dated in October 2003 states 
that the veteran had been treated for thrombophlebitis of the 
right calf at St. Francis Hospital within that week; clinical 
examination showed deep vein thrombophlebitis, diabetes, and 
mixed sensory motor neuropathy compatible with old cold 
injury or diabetes.  Accordingly, the first element of 
service connection - medical evidence of a current disability 
- is met, there is competent evidence of present deep vein 
thrombophlebitis and mixed sensory motor neuropathy.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

The veteran in this case had a VA electromyography (EMG) 
nerve conduction study in August 2003 that was consistent 
with an axonal-type sensory-motor neuropathy.  During 
clinical follow-up in December 2003 he reported neuropathy 
with numbness of the feet; following clinical examination the 
clinician's impression was diabetes, neuropathy in part 
diabetic but with the veteran also noted to give a history of 
cold injury, and history of thrombophlebitis.

The veteran had a VA medical examination for cold weather 
injuries in March 2005 in which he reported that he suffered 
frostbite, frozen feet and wind burn in Korea, with symptoms 
of pain, swelling and numbness of the face and extremities 
that lasted for weeks.  He stated that he did not seek or 
receive treatment for these symptoms in service due to the 
exigencies of the situation.  He described numerous and 
various complaints as residuals of cold injury, including 
numbness, tingling, swelling, weakness, and cold sensitivity 
in the extremities; excessive sweating and misshapen nails of 
the feet; skin changes; and arthritis.  The examiner stated 
that the veteran had many risk factors other than cold injury 
for peripheral neuropathy symptoms, including vitamin B-12 
deficiency, diabetes with diagnosed diabetic neuropathy, and 
tarsal tunnel syndrome.  The examiner also stated that the 
veteran had many risk factors other than cold injury for 
peripheral vascular disease, including diabetes, 
hypertension, and hypercholesterolemia.

On physical examination the veteran's skin was normal except 
for some decreased hair distribution consistent with 
peripheral vascular disease.  There was no fungal toenail 
infection.  He had a lower extremity proprioception deficit 
and peripheral pulses were weak but symmetric.  Capillary 
refill was normal.  The examiner stated that the veteran's 
reported cold exposure was certainly severe enough to have 
caused at least frostnip, if not frostbite; however, he did 
not show skin changes as normally seen with severe frostbite 
or tissue freezing.  Further, he had multiple risk factors 
that mimic or cause symptoms similar to those of which the 
veteran complained as due to cold injury.  The examiner 
concluded that it is probably fair to say that the veteran 
suffered from mild frostbite, and over the years had suffered 
with mild residual symptoms related to that frostbite, but 
that he did not have any current disability as a result of 
frostbite.

Based on review of the evidence above, the Board finds that 
the veteran has demonstrated that he has two current claimed 
disabilities - deep vein thrombophlebitis and mixed sensory 
motor neuropathy - but there is no medical evidence that 
those disabilities were incurred in or aggravated by military 
service.  The Board notes the evidence shows the veteran 
served in a unit designated as a combat unit in Korea and 
that his testimony as to having been exposed to cold weather 
in Korea is credible.  A layperson, however, while competent 
to testify in regard to the onset and continuity of 
symptomatology is not considered capable of opining as to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Bostain v. West, 11 Vet. App. 124, 127 (1998).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the veteran does 
not have any diagnosed disorders, including deep vein 
thrombophlebitis and mixed sensory motor neuropathy, which 
are medically shown to be related to exposure to cold weather 
in service.  There is no medical evidence that he has any 
other current disorder that is attributable to cold exposure 
in service.  The March 2005 VA examiner's opinion as to these 
matters is persuasive.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the passage 
of fifty years between the veteran's discharge and the first 
medical documentation of deep vein thrombophlebitis and mixed 
sensory motor neuropathy constitutes further evidence against 
his claim.  Accordingly, the Board finds that the claim for 
service connection for residuals of a cold weather injury, to 
include deep vein thrombophlebitis and mixed sensory motor 
neuropathy, must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

An increased 50 percent rating, but no higher, for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.

Service connection for deep vein thrombophlebitis and mixed 
sensory motor neuropathy, claimed as residuals of a cold 
weather injury, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


